UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 DENNIS CHASE,

         Plaintiff,
                 v.                                       Civil Action No. 17-274 (JEB)
 UNITED STATES DEPARTMENT OF
 JUSTICE, et al.,

         Defendants.


                                 MEMORANDUM OPINION

       In a March 15, 2018, Opinion, this Court granted summary judgment to the Government

Defendants named in Plaintiff Dennis Chase’s pro se Freedom of Information Act suit. In doing

so, the Court determined that the Government’s search for documents related to Chase was

adequate and that it had properly applied FOIA exemptions to its withholdings. Unhappy with

this outcome, Plaintiff asks the Court to reconsider its Opinion, renewing his previous arguments

and adding that he should be granted a waiver of his court filing fee. As the arguments and

evidence presented are neither new nor persuasive, the Court will deny Chase’s Motion.

I.     Background

       As background of this case is set forth in greater detail in the Court’s previous Opinion,

see Chase v. U.S. Dep’t of Justice, 301 F. Supp. 3d 146 (D.D.C. 2018), an abridged summary of

the dispute will suffice here.

       This case arose as a result of Plaintiff’s sending FOIA requests to the U.S. Marshals

Service and the Executive Office for U.S. Attorneys, beginning in November 2015, for all

records concerning his detention, arrest, booking, and criminal prosecution for transportation and



                                                1
possession of child pornography in 2011. See ECF No. 1 (Complaint), Exhs. A (USMS FOIA

Request); E (EOUSA FOIA Request). The requests unfortunately fell victim to the bureaucratic

process, resulting in multiple delays caused by the two agencies. Growing impatient with the

lack of movement, Plaintiff filed his original Complaint here on February 23, 2017. Reading the

tea leaves, the named agencies then conducted a search for relevant documents and have since

released 430 pages to Plaintiff, 15 of which were partially redacted. See ECF Nos. 28-2

(Declaration of Princina Stone), ¶ 13; 28-9 (Declaration of William E. Bordley), ¶ 7. EOUSA

also referred approximately 1,216 pages of records to the Federal Bureau of Investigation for its

review and direct response to Plaintiff. See ECF No. 28-11 (Declaration of David M. Hardy),

¶ 5. Thereafter, the Bureau contacted Chase to notify him that it had received the records from

EOUSA and to inform him of the estimated total cost for processing his request. After Plaintiff

unsuccessfully sought a fee waiver, he added the FBI as a Defendant in the lawsuit. Both sides

subsequently filed cross-motions for summary judgment.

       This Court granted summary judgment to Defendants on March 15, 2018. See ECF No.

35 (Order). The Court’s Opinion concluded that they had sufficiently complied with FOIA’s

dictates by both completing an adequate search for relevant documents and invoking valid

exemptions for withholding the remaining documents and portions of documents. Chase, 301 F.

Supp. 3d at 154, 156. The Court separately analyzed whether any segregability issues existed,

ultimately concluding that none did. Id. at 156. Plaintiff’s arguments for a waiver of the FBI’s

duplication fee similarly failed. Id. at 158. The Court, therefore, found that Defendants were

entitled to judgment as a matter of law on all counts. Id. at 159.




                                                 2
       On October 1, 2018, Plaintiff filed the instant Motion for Reconsideration. As the

Motion is untimely under Federal Rule of Civil Procedure 59(e), the Court will interpret it under

Rule 60(b).

II.    Legal Standard

       Federal Rule of Civil Procedure 60(b) allows a court to relieve a party or its legal

representative from a final judgment, order, or proceeding for the following reasons:

               (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
               discovered evidence that, with reasonable diligence, could not have
               been discovered in time to move for a new trial under Rule 59(b);
               (3) fraud (whether previously called intrinsic or extrinsic),
               misrepresentation, or misconduct by an opposing party; (4) the
               judgment is void; (5) the judgment has been satisfied, released, or
               discharged; it is based on an earlier judgment that has been reversed
               or vacated; or applying it prospectively is no longer equitable; or (6)
               any other reason that justifies relief.

A Rule 60(b) motion need only be filed “within a reasonable time,” which, in certain

circumstances, means, “no more than a year after the entry of the judgment.” Fed. R. Civ. P.

60(c)(1). The party seeking relief under Rule 60(b) bears the burden of showing that he is

entitled to relief. Jarvis v. Parker, 13 F. Supp. 3d 74, 77 (D.D.C. 2014) (citing Norris v. Salazar,

277 F.R.D. 22, 25 (D.D.C. 2011)).

       While Plaintiff’s Motion never cites any specific subpart of Rule 60(b), the Court

recognizes Chase is a pro se plaintiff and will thus evaluate the Motion under subsection (b)(6),

which is the only one that could apply. Courts have typically interpreted that subsection to apply

only “to extraordinary situations” and note that it “should be only sparingly used.” Twelve John

Does v. District of Columbia, 841 F.2d 1133, 1140 (D.C. Cir. 1988) (quoting Ackermann v.

United States, 340 U.S. 193, 202 (1950)). Plaintiff explains that he was hospitalized and




                                                  3
diagnosed with a potentially fatal condition, such that he could not timely file under the more

lenient Rule 59(e). The Court will thus give Chase some leeway in its analysis.

III.   Analysis

       In seeking reconsideration, Chase advances five theories: (1) he should be given grand-

jury materials because they have been previously produced; (2) USMS should not have redacted

the documents it did disclose; (3) USMS’s search was insufficient; (4) Defendants acted in bad

faith, and (5) he should be granted a waiver of his court filing fee. Although some of these

arguments are difficult to parse, the Court will address each in turn.

       A. Documents Previously Produced

       Chase first argues that the Government cannot withhold the 51 pages of grand-jury

transcripts that he requested because it had previously disclosed these documents to him in

preparation for trial. As evidence of this, Plaintiff states that he has attached “the full transcript”

to his Motion. See ECF No. 39 (Pl. Mot.), ¶ 8.

       If this attachment is indeed a copy of the full transcript he seeks, the Court is perplexed as

to why Plaintiff wants the same document again. While the Court thus sees no logical reason to

compel disclosure of a document already in Plaintiff’s possession, precedent also precludes such

an action. To begin, even if information exists in some form in the public domain, that is not

equivalent to official disclosure through FOIA channels. See Wolf v. CIA, 473 F.3d 370, 378

(D.C. Cir. 2007). As such, “an agency responding to a FOIA request is not foreclosed from

asserting exemptions to withhold information that it had previously disclosed to a party in a non-

FOIA proceeding.” Smith v. FBI, 663 F. Supp. 2d 1, 3 (D.D.C. 2009).

       In any event, Plaintiff’s argument casts no shade on the Court’s prior reasoning in

upholding Exemption 3 here, which covers records “specifically exempted from disclosure by




                                                   4
statute.” 5 U.S.C. § 552(b)(3). This is particularly relevant if the transcript Plaintiff attached is

not the entirety of the grand-jury material he wants. In such an instance, Chase still has not

stated why the exemptions the Government applied — and the Court previously accepted — are

improper. A motion for reconsideration must present new evidence or arguments in order to be

granted, and here Plaintiff does neither.

       B. USMS Redactions

       Plaintiff next takes issue with USMS’s redactions of names and personal information on

28 pages of documents the agency did release. He insists that such redactions were unnecessary

as they “would not have been made public” and as he already knew the names that were

excluded. See Pl. Mot., ¶ 14. What Chase would do with the information is not relevant, and he

does not make clear why he is concerned about the redactions if he currently knows the names

redacted. In any event, he again falls short of explaining why the exemption invoked by USMS

— and accepted by the Court — is inapplicable. As noted in the prior Opinion, exemption 7(C)

covers law-enforcement records that “could reasonably be expected to constitute an unwarranted

invasion of personal privacy.” 5 U.S.C. § 552(b)(7)(C). The Court already concluded in its prior

Opinion that USMS properly applied this exemption. To combat this, Plaintiff needed to explain

why 7(C) does not reach the names withheld. This Chase failed to do.

       C. USMS Search

       Chase also contends again that USMS failed to locate all records responsive to his FOIA

request. In criticizing USMS’s search, Plaintiff points to its “failure to produce” the results of

his breathalyzer test and his booking records. See Pl. Mot., ¶ 11. Rather than providing the

Court with new evidence or arguments, he lobs a conspiracy theory at the police department that




                                                  5
arrested him. Chase proffers that the agencies are “destroy[ing] records they don’t want to make

available for release or they simply don’t look for them.” Pl. Mot., ¶ 16.

       As explained in this Court’s prior Opinion, “[A]n agency fulfills its obligations under

FOIA if it can demonstrate beyond material doubt that its search was ‘reasonably calculated to

uncover all relevant documents.’” Valencia-Lucena v. U.S. Coast Guard, 180 F.3d 321, 325

(D.C. Cir. 1999) (quoting Truitt v. Dep’t of State, 897 F.2d 540, 542 (D.C. Cir. 1990)); see also

Steinberg v. Dep’t of Justice, 23 F.3d 548, 551 (D.C. Cir. 1994). “[T]he issue to be resolved is

not whether there might exist any other documents possibly responsive to the request, but rather

whether the search for those documents was adequate.” Weisberg v. Dep’t of Justice, 745 F.2d
1476, 1485 (D.C. Cir. 1984). The Court explained at length in its prior Opinion why the steps

Defendants took to search for responsive records were adequate. Chase has offered nothing to

entice the Court to reconsider this issue.

       D. Bad Faith

       Chase renews his argument that Defendants acted in bad faith throughout the FOIA

process. He specifically dwells on the ten-month gap between the request from USAO-DNM

and the response by EOUSA. See Pl. Mot., ¶ 17. While Plaintiff adamantly expresses his

incredulity over such a delay, he offers no new arguments or evidence of bad faith.

        The Court need not engage at length with this issue, as it already disposed of Plaintiff’s

argument in its prior Opinion, and Chase brings nothing new to the table here. As the Court

noted before, “Courts routinely find that delays in responding to FOIA requests are not, in and of

themselves, indicative of agency bad faith.” Chase, 301 F. Supp. 3d. 158 (quoting Skurow v.

Dep’t of Homeland Sec., 892 F. Supp. 2d 319, 326 (D.D.C. 2012) (one-year delay insufficient for

finding agency bad faith; claims of bad faith were purely speculative)); see also Competitive




                                                 6
Enter. Inst. v. Nat’l Aeronautics & Space Admin., 989 F. Supp. 2d 74, 88–89 (D.D.C. 2013) (two-

year delay from inadequate staffing not caused by bad faith); Thomas v. Dep’t of Justice, 531 F.

Supp. 2d 102, 109 (D.D.C. 2008) (three-year delay in agency’s response to FOIA request not

“purposeful” and absent additional evidence did not indicate bad faith); Goland v. CIA, 607 F.2d
339, 355 (D.C. Cir. 1978) (“[I]n view of the well-publicized problems created by the statute’s

10- and 20-day time limits for processing FOIA requests and appeals, the CIA’s delay alone

cannot be said to indicate an absence of good faith.”) (footnote omitted); Fischer v. Dep’t of

Justice, 723 F. Supp. 2d 104, 108 (D.D.C. 2010) (rejecting argument that failure to produce

documents until after litigation commenced evinces bad faith). It stands by this position.

       E. Filing Fee

       Plaintiff concludes by asking the Court to waive his court filing fee. He contends that

since the Bureau of Prisons has not started deducting the fee from his prison account — even

though the deductions were ordered over a year ago and a half ago in the Order approving his in

forma pauperis status, see ECF No. 4 — the fee should simply be waived. See ECF No. 3

(Prisoner’s Account Statement); see also Pl. Mot., ¶¶ 20–25. As this issue was not even raised in

Plaintiff’s Complaint, the Court has no basis to reconsider the original Opinion. Even if it had

been, it is not this Court’s place to supervise how the Bureau of Prisons administratively handles

prisoner accounts.




                                                 7
IV.    Conclusion

       For these reasons, the Court will deny Plaintiff’s Motion for Reconsideration. A separate

Order so stating will issue this day.

                                                           /s/ James E. Boasberg
                                                           JAMES E. BOASBERG
                                                           United States District Judge
Date: November 13, 2018




                                               8